Case 1:09-cv-01714-DAB-RWL Document 263-1 Filed 06/03/19 Page 1 of 3




                 EXHIBIT A
                [REDACTED]
        Case 1:09-cv-01714-DAB-RWL Document 263-1 Filed 06/03/19 Page 2 of 3

                                       Atlanta       Chicago         Melville        Philadelphia   San Francisco
                                       Boca Raton    Manhattan       Nashville       San Diego      Washington, DC




                                                       June 3, 2019

                                                                                 VIA ECF & OVERNIGHT DELIVERY
 The Honorable Deborah A. Batts
 Southern District of New York
 500 Pearl Street, Room 2510
 New York, NY 10007

       Re:     In re Deutsche Bank AG Sec. Litig., No. 1:09-cv-01714-DAB-RWL (S.D.N.Y.)

Dear Judge Batts:

         I write in opposition to defendants’ May 23, 2019 letters describing the purported bases for
summary judgment. ECF Nos. 259, 261. Contrary to defendants’ letters, there are disputed issues of
material fact on every element of plaintiffs’ claims. Plaintiffs’ §§11 and 12(a)(2) of the Securities Act of
1933 strict liability claims arise from Deutsche Bank AG’s (“DB” or the “Bank”) failure to disclose tens
of billions of dollars’ worth of mortgage-related risks in the midst of the financial crisis. The Court upheld
plaintiffs’ allegations that DB was required to disclose these risks in connection with its November 2007
and February 2008 offerings (the “Offerings”) under Items 303 and 503 of Regulation S-K. ECF No. 114
at 76. The evidence obtained in discovery has confirmed plaintiffs’ allegations.

       DB’s top executives, including defendants Ackermann, Banziger and Di Iorio, testified that,


                        Reflecting their negative view,

                                                    Indeed, by the time of the November 2007 offering, the
Bank had already suffered hundreds of millions in losses on its supposed hedges and still retained over
$20 billion in exposure to subprime and nonprime mortgage assets. Nevertheless, the Bank failed to make
any meaningful disclosure of these risks. When the true risks were finally disclosed, the price of the
preferred shares suffered statistically significant declines. These facts cannot be disputed.

         Ignoring these facts, defendants first contend the omitted trends and uncertainties were adequately
disclosed. But this Court has already held that DB’s “disclosures are too generic and unconnected to the
company’s financial position” to comport with Items 303 and 503. ECF No. 114 at 77. Moreover, DB’s
CFO, Di Iorio, admitted under oath that
                                                                                             DB’s assertions
that it did not need to disclose “granular” details about its risky assets also fails. ECF No. 259 at 2.
Defendants ignore that DB’s senior management specifically knew of the downward trends and
uncertainties surrounding the Bank’s significant exposure to the riskiest parts of the U.S. mortgage market
and that DB had a duty to disclose these trends and uncertainties. See, e.g., 17 C.F.R. §229.303. Indeed,
while defendants cite Kaess v. Deutsche Bank AG, 572 F. App’x 58 (2d Cir. 2014), vacated on other
grounds, 135 S. Ct. 2805 (2015), to suggest these issues have already been resolved in defendants’ favor,
in reality, the Second Circuit did not consider plaintiffs’ Item 303 claims, as they had not yet been alleged
and were not before that court.


    655 West Broadway     Suite 1900      San Diego, CA 92101    Tel 619 231 1058    Fax 619 231 7423   rgrdlaw.com
         Case 1:09-cv-01714-DAB-RWL Document 263-1 Filed 06/03/19 Page 3 of 3




Page 2
         Nor does Barclays’s negative causation holding apply here. The Court’s dismissal of the May
2008 offering does not negate causation because discovery has uncovered risks undisclosed in the March
27, 2008 Form 20-F and offering materials that caused statistically significant price declines, including
DB’s (i) notional exposure to monoline insurers; (ii) the scope of its basis risks; and (iii) the true risks
associated with its Alt-A and subprime RMBS. And purchasers in both Offerings were unable to make
their investment decisions with the benefit of any of the additional information DB disclosed in its March
2008 Form 20-F. Moreover, in Barclays, the plaintiff did not identify any statistically significant market
reactions to rebut defendants’ negative causation analysis. See In re Barclays Bank PLC Sec. Litig., 756
F. App’x 41, 49 (2d Cir. 2018). That is not the case here, as plaintiffs’ expert has already identified
statistically significant price declines directly linked to the risks DB failed to disclose in the form of
writedowns on nonprime and subprime mortgage assets.

         Defendants’ second contention is that DB’s “exposure estimates,” i.e., valuations, are opinions
immunized by Omnicare, Inc. v. Laborers Dist. Council Constr. Indus. Pension Fund, 135 S. Ct. 1318
(2015), misstates both plaintiffs’ claims and Omnicare’s holding. Plaintiffs do not assert DB’s valuation
and risk estimates were inaccurate. Rather, plaintiffs fault DB for failing to disclose management’s
knowledge of material risks pursuant to Regulation S-K, and it bears repeating that the Kaess opinion is
not applicable as it did not consider plaintiffs’ Item 303 claims. DB’s failure to disclose known,
objectively material risks under Items 303 and 503 are not statements of opinions subject to Omnicare.
See Jaroslawicz v. M&T Bank Corp., 912 F.3d 96, 100 (3d Cir. 2018) (assessing an Item 503 claim
separately from an Omnicare claim). Regardless, plaintiffs’ evidence satisfies Omnicare, finding §11
liability “if a registration statement omits material facts about the issuer’s inquiry into or knowledge
concerning a statement of opinion, and if those facts conflict with what a reasonable investor would take
from the statement itself.” 135 S. Ct. at 1329. The omitted material facts conflict with DB’s public
assurances that the Bank had effectively eliminated its mortgage exposure.

       Defendants’ third contention that DB’s mortgage-related risks were indisputably immaterial to
investors in relation to DB’s balance sheet is both false and a red herring. Not only were investors publicly
clamoring for fulsome disclosures on DB’s mortgage-related positions, DB’s senior management
understood that these positions would likely (and did, in fact) negatively and materially impact DB’s
income and capital base, which is the relevant inquiry under Item 303.

        Defendants’ fourth contention adds nothing to the argument already rejected by the Court that
plaintiffs “profited” from their purchase of the securities at issue by receiving the dividends they were
promised. ECF No. 259 at 2. In the time since the Court found that plaintiffs “‘personally suffered some
actual [] injury as a result of the putatively illegal conduct of the defendant’” because they “‘purchased
shares at one price and sold for a minimal loss’” (ECF No. 224 at 8 (citations omitted)), DB has elicited
no new evidence that plaintiffs had a gain on the sales of the relevant securities.

        Finally, ample evidence supported by expert opinion contradicts the Underwriter Defendants’ due
diligence defense that they conducted a sufficient investigation into the accuracy of the Offering materials.
                                              Respectfully submitted,
                                              s/ Eric I . Niehaus
                                              ERIC I. NIEHAUS
cc:      All Counsel of Record (via ECF)
4816-3399-0552.v1
